ORDER
The Disciplinary Review Board having on January 10, 1996, filed with the Court its decision recommending that a letter of admonition be issued to RAYMOND A. BROWN, JR., of NEWARK, who was admitted to the bar of this State in 1986, for failing to perform quarterly reconciliations of account records, in violation of Rule 1:21-6, and for using a signature stamp on trust account checks, in violation of RPC 1.15(d), and good cause appearing;
It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to respondent; and it is further
*408ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.